Case 0:19-cv-62496-PCH Document 16 Entered on FLSD Docket 01/15/2020 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 19-CV-62496-PCH

RYAN TURIZO,
Plaintiff,

Vv.

 

NATURAL WELLNESS CENTER LLC,

Defendant.

 

ORDER OF DISMISSAL WITH PREJUDICE

THIS MATTER is before the Court sua sponte upon review of the record. On December
24, 2019, Plaintiff Ryan Turizo filed a Notice of Settlement [ECF No. 15], indicating the parties
have settled. Accordingly, having reviewed the record and being otherwise duly advised, it is
hereby

ORDERED AND ADJUDGED that this action is DISMISSED with prejudice, with
each side to bear its own fees and costs. The Court shall retain jurisdiction for 60 days to enforce
the terms of the settlement agreement. All pending motions are denied as moot, and the case is
CLOSED.

DONE AND ORDERED in Chambers in Miami, Florida, on January 15, 2020.

 

—_

Paul C. Huck
United States District Judge

Copies furnished to:
All Counsel of Record
